Filed 12/16/13 In re Robert D. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA


In re ROBERT D., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,                                                         D063909

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. JCM232986)

ROBERT D.

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Browder

A. Willis, Judge. Affirmed.


         Sarah Kleven McGann, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance by Respondent.

         Robert D., age 14, admitted, and the juvenile court found true, allegations of first

degree burglary (Pen. Code, §§ 459/460), and that a person, not an accomplice, was

present during the burglary (Pen. Code, § 667.5, subd. (c)(21)). The court dismissed the
remaining allegations, i.e., use of a dangerous weapon during the burglary, and a

misdemeanor violation of Penal Code section 602.5. The court adjudged Robert a ward

of the court pursuant to Welfare and Institutions Code section 602, placed him on

probation with numerous terms and conditions, and detained him with his grandmother.

The true finding on the first degree burglary charge rendered appellant ineligible for

deferred entry of judgment. (Welf. & Inst. Code, §§ 790, 707, subd. (b)(16); Cal. Rules

of Court, rule 5.800.)

                                         FACTS1

       On February 28, 2013, appellant, who was carrying a kitchen knife, entered a

residence and rummaged through drawers in the bedroom and took a pair of women's

panties. While there, he used the victim's computer to access a pornographic Web site.

The owner returned and found appellant attempting to hide in an upstairs closet;

appellant's knife was found on the desk in that room.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436.

Pursuant to Anders v. California (1967) 386 U.S. 738, counsel refers to four possible, but

not arguable, issues: (1) whether the prosecutor denied appellant due process by failing

to file a written declaration whether he was eligible for deferred entry of judgment; (2)


1      The facts are taken from the probation officer's social study report prepared for the
disposition hearing.
                                             2
whether the court prejudicially erred in not holding a hearing to determine appellant's

suitability for deferred entry of judgment; (3) whether a minor may admit less than all

allegations of a juvenile petition and still be eligible for deferred entry of judgment; and

(4) whether appellant's trial counsel provided ineffective assistance when she waived

consideration of deferred entry of judgment. We granted appellant permission to file a

brief on his own behalf. He has not responded.

       A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436 and

Anders v. California, supra, 386 U.S. 738, including the possible issues referred to by

appellate counsel, has disclosed no reasonably arguable appellate issues. Competent

counsel has represented appellant on this appeal.

                                       DISPOSITION

       The judgment is affirmed.




                                                                                HALLER, J.

WE CONCUR:



MCCONNELL, P. J.



MCINTYRE, J.




                                              3